COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lupe Holdings LP, Tres Habaneros/Pearland, Ltd and Tres Habaneros,
                          Ltd v. Tomas Sanchez

Appellate case number:    01-21-00351-CV

Trial court case number: 2020-46140

Trial court:              189th District Court of Harris County

       This is an accelerated appeal from an interlocutory order denying appellants’ motion to
compel arbitration. The parties have filed an agreed motion to stay the underlying proceedings
pending this Court’s disposition of the appeal. See TEX. R. APP. P. 28.2(f).
        The motion is granted and the proceedings in the trial court are stayed pending disposition
of this appeal.
       It is so ORDERED.

Judge’s signature: _____/s/ Richard Hightower____
                    Acting individually  Acting for the Court


Date: __August 17, 2021____